Bell, J.
This was an action for the recovery of the reasonable value of services of the plaintiffs as architects, alleged to have been performed for and accepted by the defendant, who denied that the services had been authorized or accepted to the extent claimed, and contested also the reasonableness of the charge. The value of the services was not fixed *211by any contract. A verdict was found for the plaintiffs, but for a sum less than the amount sued for. A certiorari sued out by the defendant was*granted, and the plaintiffs excepted. Held:
Decided November 23, 1923.
Herman B. Bvins, for plaintiffs.
George L. Bell Jr., for defendant.
1. Questions of value are peculiarly for the determination of the jury where there is any data in evidence upon which they may legitimately exercise their “own knowledge and ideas.” Baker v. Richmond City Mill Works, 105 Ga. 225 (2) (31 S. E. 426). The sum sued for was unliquidated. “ While witnesses could be properly called to give their opinion as to the value of the services of the plaintiff, the jury were not bound by the opinion of such witnesses.” Jennings v. Stripling, 127 Ga. 778 (3), 784 (56 S. E. 1026). See also Finleyson v. International Harvester Co., 138 Ga. 247 (2) (75 S. E. 103); Shaw v. Probasco, 139 Ga. 481 (1) (77 S. E. 577). It follows that the verdict was not demanded.
2. The action of the judge of the superior court sustaining the certiorari has the effect of granting a new trial, and, this being the first grant of a new trial and the evidence not having demanded the verdict, under the repeated rulings of the Supreme Court and of this court the grant of the certiorari will not be set aside. Murray v. Stribling, 28 Ga. App. 211 (110 S. E. 761); McCall v. Stubbs, 28 Ga. App. 308 (111 S. E. 63); Darley v. Williams, 28 Ga. App. 323 (111 S. E. 83). See also Maynard v. American Ry. Express Co., 29 Ga. App. 329 (115 S. E. 35).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.